Court of Appeals
of the State of Georgia
                                       ATLANTA,____________________
                                                June 01, 2020

The Court of Appeals hereby passes the following order:


A20A1722. LYNETTE BEAVERS v. GEORGIA DEPARTMENT OF HUMAN
    SERVICES, EX REL., HANNAH BEAVERS et al.

      The Georgia Department of Human Services brought an action against Lynette
Beavers, seeking to collect past-due child support. The superior court entered an
order directing that an Income Deduction Order be entered for the collection of the
arrearage amount. Beavers filed this direct appeal from the superior court’s order. We
lack jurisdiction.
      OCGA § 5-6-35 (a) (2) provides that appeals in “domestic relations cases” must
be brought by application for discretionary appeal. Because this case involves the
collection of child support, it is a domestic relations case within the meaning of the
statute. See Booker v. Ga. Dept. of Human Resources, 317 Ga. App. 426, 426-427
(731 SE2d 110) (2012). Accordingly, Beavers was required to comply with the
discretionary appeal procedure to obtain review of the superior court’s order.
“Compliance with the discretionary appeals procedure is jurisdictional.” Smoak v.
Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Beavers’s
failure to comply with the discretionary appeals procedure deprives this Court of
jurisdiction over this direct appeal, which is hereby DISMISSED.
                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 06/01/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.